5 N.Y.3d 844 (2005)
In the Matter of TYRONE POWELL, Appellant,
v.
E.F. BERNHARDT, ESQ., as Records Access Appeals Officer, Respondent.
Court of Appeals of the State of New York.
Submitted August 15, 2005.
Decided October 25, 2005.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from Supreme Court's order denying reargument, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.